Exhibit 10.38

 

 

December 28, 1999

 

National Consumer

Cooperative Bank

Suite 1700

1401 Eye Street N.W.

Washington, D.C. 20005

Attention:                      Richard L. Reed,
Chief Financial Officer

 

Ladies and Gentlemen:

 

Reference is made to the Master Shelf Agreements dated December 30, 1994 and
June 30, 1997 (the “Shelf Agreements”) by and between National Consumer
Cooperative Bank (the “Company”) and The Prudential Insurance Company of America
(“Prudential”), as amended to date, and the Note Purchase Agreement dated
December 28, 1999 (the “Note Agreement”), by and between the Company and
Prudential.

 

Prudential agrees that paragraphs 5 and 6 of the Shelf Agreements are hereby
amended to incorporate paragraphs 5 and 6 of the Note Agreement, so that
paragraphs 5 and 6 of the Shelf Agreements shall be superseded by paragraphs 5
and 6 of the Note Agreement.

 

This amendment is limited strictly to the terms hereof and does not constitute
an agreement, waiver or consent with respect to any other provision contained
in, or transaction prohibited by, the Shelf Agreements or the Note Agreement or
requiring the consent of the Noteholders under the Shelf Agreements or Note
Agreements and does not constitute a precedent or otherwise limit the discretion
of Prudential to grant or deny any subsequent request by the Company for a
waiver or consent under paragraphs 5 or 6, or any other provision of the Shelf
Agreements or the Note Agreement.

 

--------------------------------------------------------------------------------


 

This letter may be executed in multiple counterparts (including by means of
telecopied signature pages), all of which shall be considered one and the same
letter and shall become effective when one or more of such counterparts have
been signed by each of the parties and delivered to the other party.

 

 

Sincerely,

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

 

By:

 

 

 

Name:

 Yvonne M. Guajardo

 

Title:

 Vice President

 

 

 

 

Accepted and agreed to

 

This 28th day of December, 1999:

 

 

 

NATIONAL CONSUMER COOPERATIVE BANK

 

 

 

 

 

By:

 

 

 

Name:

 William E. Seas III

 

Title:

 Treasurer

 

 

--------------------------------------------------------------------------------